Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-10 and 12-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process of generating a summary of webpages without significantly more. 
The independent claims recite searching for webpages, extracting and splicing text from the webpages, obtaining a text segment from spliced text, and displaying the obtained text segment as a search result. This appears to be a mental process because a human mind, using generic machines, is capable of searching through webpages, identifying relevant text, and obtaining a text segment from the text of the webpages. 
This judicial exception is not integrated into a practical application because the claimed invention does not appear to require the use of any specific machine nor improve the functioning of a computer. Rather, the steps are simply information gathering and organizing steps that output a result of the information gathering. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claim 1 is implemented by circuits, which are not claimed as part of the process. Claim 6 uses one or more processors and a storage device, while claim 12 requires a processor and non-volatile computer-readable storage medium. However, these appear to be generic computing elements and thus do not amount to significantly more than the judicial exception. The claims also search for webpages through a search engine. However, the “webpages” and “search engine” are also recited at a high level of abstraction and do not appear to amount to significantly more than the judicial exception. Notably, none of the additional elements appear to improve the functioning of a computer or require the use of a specific machine. 
Dependent claims 2-5, 7-10, and 13-16 contain additional steps that are largely directed towards information analysis or constraints on the information returned. The subject matter of the dependent claims does not appear to improve the functioning of a computer or require the use of specific machines. The dependent claims also do not appear to contain any additional elements that appear to be substantially more than the abstract idea. Because none of these dependent claims appear to result in a practical application or be substantially more than the abstract idea, claims 2-5, 7-10, and 13-16 are similarly rejected under 35 USC 101. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 6-7, 10, 12-13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soubbotin (US Patent 8,239,358).

As to claim 1, Soubbotin teaches an information search method, implemented by circuits for implementing functions, comprising: 
searching for webpages related to a search request through a search engine (see 3:49-4:4 and 7:32-40. The system receives a query. The system performs a search of webpages in response to the query);
extracting respective texts related to the search request from respective webpages and splicing the texts to obtain a spliced text (see 7:64-8:9. The results of the query are analyzed. Semantic concepts are extracted from each document to produce a multi-document summarization of the documents); 
obtaining a text segment from the spliced text (see 8:41-62. At least a text segment from the summary is determined); and 
sending the obtained text segment to the search engine, to display the obtained text segment in an information search result through the search engine (see 8:41-62. At least a text segment from the summary is returned to the user via the search engine).  


As to claim 2, Soubbotin teaches the information search method according to claim 1, wherein of searching for webpages related to a search request through a search engine comprises: 
ranking articles in the webpages in a descending order, according to relevance degrees of the articles with the search request (see 7:54-58); and 
selecting N articles with the highest relevance degrees with the search request from a ranking result, wherein N is a preset integer (see 7:54-58).  

As to claim 5, Soubbotin teaches the information search method according to claim 1, wherein of obtaining a text segment from the spliced text comprises: 
constructing a machine reading comprehension model (see 8:25-40. The system constructs content dictionaries and algorithms to understand, or comprehend, the analyzed subject matter); and 
obtaining a continuous text segment related to the search request from the spliced text through the machine reading comprehension model (see 7:64-8:4).

As to claims 6 and 12, see the rejection of claim 1. 
As to claims 7 and 13, see the rejection of claim 2. 
As to claim 10 and 16, see the rejection of claim 5. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 8-9, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Soubbotin (US Patent 8,239,358) in view of Liu et al. (US Pre-Grant Publication 2005/0091203). 

As to claim 3, Soubbotin teaches the information search method according to claim 1, wherein extracting respective texts related to the search request from respective webpages and splicing the texts to obtain a spliced text comprises: 
…
selecting a paragraph with the highest similarity from each article (see 7:54-8:13. Each fragment of each article is selected and scored); and 
splicing a plurality of selected paragraphs to obtain the spliced text (see 7:54-8:13).  
Soubbotin does not explicitly teach:
calculating a similarity of each paragraph of each searched article with the search request; 
Liu et al. teaches wherein extracting respective texts related to the search request from respective webpages and splicing the texts to obtain a spliced text comprises: 
calculating a similarity of each paragraph of each searched article with the search request (see Liu paragraph [0062]. The importance of a word is evaluated in view of a query submitted by a user. Sentence importance scores are based on the word importance scores. Paragraph importance scores are based on sentence importance scores. Thus, the paragraph importance score is ultimately based on the search query); 
selecting a paragraph with the highest similarity … (see Liu paragraphs [0062]-[0065]. Paragraphs with higher importance scores are used in the generation of a summary. ); and 
splicing a plurality of selected paragraphs to obtain the spliced text (see Liu paragraph [0062]-[0065]. A plurality of paragraphs may be combined into a summary).  
It would have been obvious to one of ordinary skill at the time the invention was filed to have modified Soubbotin by the teachings of Liu because Liu simply provides additional document structures, such as paragraphs, to analyze in different when generating summaries. The additional analyses of Liu will aid the system of Soubbotin in analyzing complete documents for relevance to a summary. 

As to claim 4, Soubbotin as modified by Liu teaches the information search method according to claim 3, wherein of calculating a similarity of each paragraph of each searched article with the search request comprises: 
constructing a similarity calculation model for a paragraph and the search request (see Liu paragraph [0062]-[0065]); and 
calculating a similarity of each paragraph of the searched article with the search request through the similarity calculation model (see Liu paragraph [0062]-[0065]).   

As to claims 8 and 14, see the rejection of claim 3. 
As to claims 9 and 15, see the rejection of claim 4. 

Response to Arguments
Applicant's arguments filed 24 May 2022 have been fully considered but they are not persuasive. 

On page 9, applicant argues that “these limitations explicitly require that the methods implemented by circuits for implementing functions, and these limitations explicitly require the complex data processing amount and fast data processing speeds. Thus, there is no reasonable interpretation of amended claim one in which the recited method can be performed solely in the human mind or with pen and paper. Amended claim one is therefore not directed to a judicial exception (I.E., an abstract idea, specifically a mental process), under step 2A, of the test for subject matter eligibility.”
	In response to applicant’s argument, examiner has reviewed the claim. The examiner cannot find the “explicitly require[d]” claim language describing the “complex data processing amount and fast data processing speeds.” Examiner reminds applicant that unclaimed limitations from the specification have no patentable weight until claimed.
	Examiner also notes that MPEP 2106.04(a)(2)(III)(C) states that “claims can recite a mental process even if they are claimed as being performed on a computer.” In the current application, the amended claim language “implemented by circuits for implementing functions” merely adds generic computing elements to the claims. The process, notably searching, analyzing, and outputting data may still be performed by a human mind with the aid of a generic machine.

	Applicant states that the amended claim language is integrated into a practical application. Applicant argues that the claim language “presents an improvement to search engine technology, which is both recognizable from the specification and reflected in the claims.” Applicant then cites paragraph [0056] of the specification, and states that the benefit set forth in the cited paragraph “recites “significantly more” than an abstract idea and is integrated into a practical application.”
	In response to applicant’s argument, the benefit disclosed in paragraph [0056] contains no comparison to the prior art and alleges no improvement over a pre-existing state of the art. No reference is made to pre-existing “search engine technology” and no description of pre-existing technology lacking this functionality exists. As such, applicant’s argument that the claimed subject matter “presents an improvement to search engine technology” is unpersuasive.
	Additionally, examiner notes that the alleged benefits requires [presenting] “a short text with higher relevance to the search request.” Examiner notes that this feature does not improve the processing of a computer or require the use of a particular machine. Examiner also notes that the alleged benefit is not present within the claims. Because the alleged benefit is not present within the claims, the claimed subject matter does not contain the features that applicant argues is a practical application.

	On page 12, in response the rejection under 35 USC 102, applicant argues that “even if the text summary of Soubbotin corresponds to the spliced text in the claimed invention, it is clear from the above that Soubbotin discloses merely displaying the summary to the user, and performing another multi-document summarization of the documents using the modified parameters to generate a modified summary. Soubbotin, however, it is silent about obtaining a text segment from the text summary, not to mention “sending the obtained text segment to the search engine, to display the obtained text segment in an information search results through the search engine.””
	In response to applicant’s argument, examiner notes that a text summary comprises multiple segments of text (see figure 2 and 6:12-32). All of these segments of text are obtained from the summarization engine analysis. Because multiple segments of text are obtained, at least one “obtain[ed] text segment” is sent to the search engine to display to the user. 
	Examiner reminds applicant that unclaimed features from the specification, such as details of the obtaining step, do not receive patentable weight until claimed.
	
Applicant argues that Liu “is silent about obtaining a text segment from the summary, not to mention “sending the obtained text segment to the search engine, to display the obtained text segment in an information search results through the search engine.”
In response to this argument, Examiner notes that Liu it is not relied upon to teach the subject matter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938. The examiner can normally be reached M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES D ADAMS/Primary Examiner, Art Unit 2152